Citation Nr: 1546853	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), social anxiety/social phobia, and generalized anxiety disorder (GAD), to include as secondary to the service-connected seborrheic dermatitis with some alopecia. 
 
2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, that denied service connection for PTSD and TDIU. 

The Board notes that the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

As the record reflects diagnoses of other psychiatric disabilities, and in light of the Court's decision in Clemons, the Board has re-characterized the issues, to include recharacterizing and expanding claim for service connection for PTSD to include a claim for service connection for acquired psychiatric disability other than PTSD, as noted on the title page.

In August 2011 the Veteran presented testimony before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim is warranted.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, social anxiety/social phobia, and GAD, as related to service or, alternatively, as secondary to the service-connected seborrheic dermatitis with some alopecia. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In May 2014, a Joint Services Records Research Center (JSRRC) coordinator noted that the Veteran reported that he had a fear of rocket attacks during his time in Vietnam.  The Veteran's DD Form 214 of record listed his military occupation as Morse Intercept.  Service in Vietnam was verified from September 6, 1969, until August 16, 1970.  The JSRRC coordinator stated that the events that took place as reported by the veteran were consistent with the circumstances, conditions, and/or hardships of such service even though we were unable to locate official records of the specific occurrence.

The Board notes that the Veteran was afforded VA psychiatric examinations in October 2010 and December 2013.  However, the Board finds that the examinations are inadequate for adjudication purposes as the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  For cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

As it is unclear whether the Veteran would have a diagnosable mental disorder, to include PTSD, under DSM-V, remand is necessary.

As the issue of entitlement to TDIU is inextricably intertwined with the service connection issues on appeal, TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  Schedule the Veteran for a mental disorders examination by a VA psychiatrist or psychologist to determine the nature and etiology of any diagnosed mental disability.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies must be performed.  
(a) State whether the Veteran current has, or for any identifiable period of time during this appeal had, a diagnosis of PTSD under the criteria set forth in DSM-5.

(b) If, and only if, PTSD is found, the examiner must provide opinions as to: 

(i) whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that it began during service or is etiologically related to active service; 

(ii) whether it is at least as likely as not caused by (proximately due to) or the result of the service-connected seborrheic dermatitis with some alopecia; 

(iii) if the answer to the prior question is negative, is it at least as likely as not (a 50 percent probability or greater) that the PTSD was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected seborrheic dermatitis with some alopecia?

Note that the Veteran has specifically indicated that he feared rocket attacks while in Vietnam, and the May 2014 JSRRC finding that the events that took place as reported by the Veteran were consistent with the circumstances, conditions, and/or hardships of his service.  

(c) As to the social anxiety/social phobia, and GAD, (or other psychiatric disabilities diagnosed), the examiner must provide an opinion as to: 

(i) whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that they began during service or are etiologically related to active service; 

(ii) whether they are at least as likely as not caused (proximately due to) or the result of the service-connected seborrheic dermatitis with some alopecia; 

(iii) if the answer to the prior question is negative, is it at least as likely as not (a 50 percent probability or greater) that the social anxiety/social phobia, and GAD was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected seborrheic dermatitis with some alopecia?

A detailed review of the records in this case is required.  The critical question in this case is whether the Veteran has a psychiatric disorder that is related to service or to the service-connected seborrheic dermatitis with some alopecia.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his agent should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




